UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6509


WILLIAM SCOTT DAVIS, II,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:16-cv-00548-MSD-LRL)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, II, seeks to appeal the district court’s order denying relief on

his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court extended the appeal period under Rule 4(a)(5) to December 12,

2016. The notice of appeal was filed on April 4, 2017. * Because Davis failed to file a

timely notice of appeal, we deny leave to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED


       *
         The notice of appeal is undated. For the purpose of this appeal, we assume that
the postmark date appearing on the envelope containing the notice of appeal is the earliest
date it could have been properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                             2